 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MANUEL ROBERT LUCERO,                             Case No. 1:18-cv-01448-LJO-SAB

12                  Plaintiff,                         ORDER DIRECTING THE CLERK OF THE
                                                       COURT TO SERVE THE OCTOBER 16,
13          v.                                         2019 ORDER UPON PLAINTIFF BY MAIL

14   ANTHONY ROBERT PENNELLA, et al.,                  (ECF No. 41)

15                  Defendants.

16

17          On October 16, 2019, the Court issued an order to show cause. (ECF No. 41.) Upon

18 review of the docket, it does not appear that Plaintiff, who is appearing pro se, was served with

19 this order by mail.
20          Accordingly, the Clerk of the Court is HEREBY DIRECTED to serve Plaintiff by mail

21 with the order issued on October 16, 2019, docket entry number 41.

22
     IT IS SO ORDERED.
23

24 Dated:     November 6, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                   1
